DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “the tube element includes a first element portion and a second element portion separate from the first element portion, the first element portion and the second element portion overlapping along a lengthwise direction of the tube” in claims 5 and 15 and “one or more surface enhancements including one or more axial, helical, or crosshatched microfins or reentrant cavities” in claims 10 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed subject matter of “further comprising a single unitary tube element extending radially inwardly from the internal tube wall at a cross section perpendicular to the tube length” in combination with limitation of “tube element extending along the tube length” in claims 1 and 11, render the scope of the claim indefinite since it is not clear whether “the single unitary tube element” in claim 8 and 18 is the same as the tube element cited in claims 1 and 11 or an additional tube element. 
Claims 8 and 18 are further rejected as can be best understood by the examiner in which the tube element is the same as the single tube element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,6-8, 11-13 and 16-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitrovic et al. (US 6,533,030B2).  Regarding claims 1 and 11, Mitrovic discloses (figures 4 and 6) a tube and shell heat exchanger comprising a housing (12); a heat exchange tube (1) extending through the housing and having a heat transfer medium flowing there through, the heat exchanger tube including a tube having an internal tube wall; and the tube element (2,3,4) extending along a tube length and radially inwardly from the internal tube wall, the tube element having a radial element height less than  a hydraulic radius of the tube, and the radial element height is greater than a base element width at the internal tube wall; and a refrigerant inlet (15) is capable of allowing a refrigerant to flow over the heat exchange tube, for thermal energy exchange between the refrigerant or any fluid flowing over the tube and the heat transfer medium.  Regarding claims 2 and 12, Mitrovic discloses that tube element extends helical along the tube length.  Regarding claims 3 and 13, Mitrovic discloses (column 4, lines 48-52) that the pitch of the tube element (length for the twist to complete 360 degrees) is L. Furthermore, basing on the geometrical relationship between the length (L) and the inner diameter of the tube (11) shown in figure 4.  The .
 Regarding claims 6 and 16, Mitrovic discloses that the tube element is configured to extend through a thermal boundary layer of a heat transfer medium flowing there through (the tube element extends radially into the flow path).  Regarding claims 7,8 and 17-18, Mitrovic discloses that the tube element (figure 4 and 5) that the tube element (2) is a unitary helical feature, extending radially inwardly from the internal tube wall at a cross section perpendicular to the tube length. 
Claims 1-2,6-8, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houfuku et al. (US 8,091,615B2). Regarding claims 1 and 11, Houfuku discloses (figures 4-5,10-11) a tube and shell heat exchanger comprising a housing (104); a heat exchange tube (21) extending through the housing and having a heat transfer medium flowing there through, the heat exchanger tube including a tube having an internal tube wall; and the tube element extending along a tube length and radially inwardly from the internal tube wall, the tube element (23) having a radial element height less than  a hydraulic radius of the tube, and the radial element height is greater than a base element width at the internal tube wall; and a refrigerant inlet (see figure 5) is capable of allowing a refrigerant (water) to flow over the heat exchange tube, for thermal energy exchange between the refrigerant flowing over the tube and the heat transfer medium.  Regarding claims 2 and 12, Houjuku discloses (figure 1) that tube element (23) extends helical along the tube length (fin (23) spirally extends).  
 Regarding claims 6 and 16, Houfuku discloses (figure 4) that the tube element (23) is configured to extend through a thermal boundary layer of a heat transfer medium Regarding claims 7,8 and 17-18, Houfuku discloses that the tube element (figure 4 and 5) that the tube element (2) is a unitary helical feature, extending radially inwardly from the internal tube wall at a cross section perpendicular to the tube length.  Regarding claim 10 and 20, Houfuku discloses that one or more surface enhancements including one or more axial helical crosshatched microfins (24). 
Claims 1-2,4, 6-9, 11,12,14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstmann et al. (US 2002/0050342A1).  Regarding claims 1 and 11,  Gerstmann discloses (figures 2c, 3a and 9) a tube and shell heat exchanger comprising a housing (80); a heat exchange tube (10) extending through the housing and having a heat transfer medium flowing there through, the heat exchanger tube (10) including a tube having an internal tube wall; and the tube element (32) extending along a tube length and radially inwardly from the internal tube wall, the tube element (32) having a radial element height less than  a hydraulic radius of the tube (see figure 3B), and the radial element height is greater than a base element width at the internal tube wall (height of the tube element 32 is greater than the base of the tube element 32); and a refrigerant inlet (see figure 9, that allow fluid enters the housing 80) is capable of allowing a refrigerant (water) to flow over the heat exchange tube, for thermal energy exchange between the refrigerant flowing over the tube and the heat transfer medium.  Regarding claims 2 and 12, Gerstman discloses (figure 3a) that tube element (32) extends helical along the tube length. Regarding claims 4 and 14, Gerstman discloses that the tube element (32) extends intermittently along the tube length.   
Regarding claims 6 and 16, Gerstman discloses (figure 9, paragraph 47) that the tube element (32) is configured to extend through a thermal boundary layer of a heat transfer medium flowing there through (the tube element extends radially into the flow path, which flows inside the tube 10).  Regarding claims 7 and 17, Gerstman discloses (figures 3a, 9 and paragraph 54) that the tube element (32) is a helical feature formed integral to the tube (welded to the tube, paragraph 54).  Regarding claims 8 and 18, Gerstman discloses (figure 2c) that the tube element (32) is a unitary tube element (solid pin 32), extending radially inwardly from the internal tube wall at a cross section perpendicular to the tube length.  Regarding claim 9 and 19, Gerstmann discloses (figure 51) that the tube (10) is formed a first material, and the tube element (32) is formed from a second material different from the first material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 6,533,030 in view of Itoh et al. (US 2002/0070011A1). Mitrovic substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the tube element extends intermittently along the tube length and comprising a first element portion and second element portion overlapping along a lengthwise direction of the tube.  Itoh discloses (figure 11) a tube with tube element (helical rib 3) extends intermediate along the tube length, wherein the tube element includes a first element portion and a second element portion separate from the first element portion by gap (cross groove to allow flow in direction 7), the first element portion and the second element portion overlapping along a lengthwise direction of the tube for a purpose of obtaining a high heat transfer coefficient of the heat transfer tube (paragraph 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Itoh’s teaching in Mitrovic’s device for a purpose of obtaining a high heat transfer coefficient of the heat transfer tube.
Claims 3 and 13 are rejected as anticipated by Mitrovic basing on the geometrical relationship between the pitch and the hydraulic diameter of the tube.  Alternative, claims 3 and 13 can also be rejected as followed.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic in view of Wang et al. (US 2014/0127091A1).  Mitrovic substantially discloses all of applicant’s claimed invention as discussed as above except for the limitation that the tube element has a ratio of pitch to hydraulic diameter in the range 1 to 20. Wang discloses (figure 1 and paragraph 31 ) a twist ratio (pitch over the inner diameter of the tube) of the twisted baffle is 1 to 10, which is within the claimed range 1-20 for a purpose of obtaining a high heat transfer effect of the tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wang’s teaching in Mitrovic’s device for a purpose of obtaining a high heat transfer effect of the tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Dugan (US 9,611,967) discloses an internal heated fluid transfer pipe with internal helical ribs.
        Karbach (US 5,803,162) discloses turbulator and the tube made of different temperature.
     Takinami et al. (US 2015/0300746A1) discloses a heat exchanger tube.
        Webb (US 2012/0160465A1) discloses a heat exchanger. 
Lee et al. (US 2007/0151713A1) discloses a heat exchanger.
Liu et al. (US 2002/0096314A1) discloses a high performance micro-rib tube.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763